Case 3:19-cr-00140-TJC-MCR Document1 Filed 08/28/19 Page 1 of 4 PagelD 1

PILED
UNITED STATES DISTRICT COURT —- 79 AUE 2g
oS PH a 5g
MIDDLE DISTRICT OF FLORIDA five.
JACKSONVILLE DIVISION «Sage g a Tne ek foie
hy BIS = a
UNITED STATES OF AMERICA :
v. CASE NO. B'A~Cx> 140 -J- SQ mcg
18 U.S.C. § 472
SAMANTHA JADE FALCONE
INDICTMENT
The Grand Jury charges:
COUNT ONE

On or about February 24, 2019, in the Middle District of Florida, the

defendant,
SAMANTHA JADE FALCONE,

with intent to defraud, did pass, utter, and publish, and attempt to pass, utter,
and publish, a falsely made, forged, counterfeited, and altered obligation or
other security of the United States, as defined in 18 U.S.C. § 8, that is, a
Federal Reserve Note, which the defendant then knew to be falsely made,
forged, counterfeited, and altered.

In violation of 18 U.S.C. § 472.
Case 3:19-cr-00140-TJC-MCR Document1 Filed 08/28/19 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture, pursuant to provisions of 18
U.S.C. §§ 492 and 982(a)(2)(B), 49 U.S.C. § 80303, and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 472, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any
property constituting, or derived from, proceeds the person obtained directly
or indirectly, as a result of such violation. In addition, pursuant to 18 U.S.C. §
492 and 28 U.S.C. § 2461(c), the defendant shall forfeit all counterfeits of any
coins or obligations or other securities of the United States or of any foreign
government, or any articles devices, and other things made, possessed, or used
in violation of Section 472, or any material or apparatus used or fitted or
intended to be used, in the making of such counterfeits, articles, devices or
things, found in the possession of any person without authority from the
Secretary of the Treasury or other proper officer. Lastly, pursuant to 18 U.S.C.
§ 492, 49 U.S.C. § 80303 and 28 U.S.C. § 2461(c), the defendant shall forfeit
any aircraft, vehicle or vessel used to facilitate the transportation,
concealment, receipt, possession, purchase, sale, exchange, or giving away of

the charged contraband.
Case 3:19-cr-00140-TJC-MCR Document1 Filed 08/28/19 Page 3 of 4 PagelD 3

3. If any of the property described above, as a result of any act or .

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1) and

28 U.S.C. § 2461(6).

 

A TRUE BILL,
Foreperson
MARIA CHAPA LOPEZ
United States Attorney

a —
By: V, J nD C » 4 an)
Kevin C, Frein
Assistant United States Attorney

SZ
~~ Frank M. Talbot

Assistant United States Attorney
Chief, Jacksonville Division
Case 3:19-cr-00140-TJC-MCR Document 1 Filed 08/28/19 Page 4 of 4 PagelD 4
FORM OBD-34

8/26/19 Revised No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
vs.

SAMANTHA JADE FALCONE

 

 

INDICTMENT

Violations: 18 U.S.C. § 472

 

 

A true bill,

heheheh. Deatge

Foreperson

Filed in open court this Ager day

of August, 2019. .
fnracwS. PewollL

Clerk

 

 

 

 

Bail $

 

 

 

GPO 863 525
